Me. Justice Aldeey
delivered the opinion of the court.
From the transcript' of the record in this appeal it appears that on the day before the expiration of the time prescribed by law for submitting drafts of a statement of the case and bill of exceptions to the judge of the trial court, the appellant filed in the office of the secretary of the court a motion for an extension of time of twenty days counting from the date of the motion, which extension was granted by the court seven days later.
Later, the respondents moved the court to refuse to approve the statement of the case which had been presented within the period of extension on the ground that the said extension of time was void because it had been granted after the legal period had expired. The lower court overruled the motion and the respondents now ask this court to strike out the statement of the case and bill of exceptions which were approved by the lower court and are included in the transcript of the record brought up to this court for the purposes of the appeal,, on the said ground of the invalidity of the extension of time.
We have already said in the case of González v. Acha et al. 19 P. R. R., 1143, that extensions of time should be asked for before the expiration of the period whose extension is sought. The appellants complied with this requirement in the present case, and the fact that the court granted the extension after the expiration of the period in nowise affects the appellants. The presentation of such motion to *413the judge or the secretary of' the court at the proper time was sufficient to enable the judge to exercise his discretional power.
The motion should be overruled.

Motion overruled.

Chief Justice Hernández and Justices del Toro and Hutchison concurred.
Mr. Justice Wolf took no part in the decision of this case.